DETAILED ACTION
Summary
	This is an Allowability Notice in reply to the amendments filed 06 January 2021 for the application filed 03 June 2019. Claims 1-3 and 6-14 are pending:
Claims 4 and 5 have been canceled; and
Claims 6-14 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority (KR10-2013-0136783, filed 12 November 2013) under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/097,579, filed on 13 April 2016.
Applicant’s claim for the benefit of a prior-filed application (CIP of 15/097,579, filed 13 April 2016, which is a CIP of PCT/KR2014/010824, filed 12 November 2014) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Allowable Subject Matter
Claims 1-3 and 6-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claimed invention is directed toward a method for preparing an ion exchange filter module ostensibly for water purification purposes. Independent Claim 1 requires essentially a two-step process wherein a non-porous ion exchange membrane is first formed via electrospraying of a solution containing a mixed solution of an ion exchange substance and a polymer and subsequently, sandwiching the formed non-porous ion exchange membrane between two polymer nanofiber webs to form the filter module. Applicant/Assignee’s past works have focused on the preparation of ion exchange membranes by electrospinning (but have cited electrospraying as an alternative), the closest of which . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327.  The examiner can normally be reached on 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ryan B Huang/Primary Examiner, Art Unit 1777